Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 64-83, in the reply filed on 06/21/2021 is acknowledged.
Claims 64-84 are pending.
Claim 84 is withdrawn from consideration as being directed to the non-elected invention.
Claims 64-83 are examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claims 64-66 and 69-77 are pending and examined.

Information Disclosure Statement
The listing of references in the specification, on pages 58-60, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, 

Claim Objections
Claims 79-80 are objected to because of the following informalities:  The claims recite “Seed” which is plural. A claim has to be in the singular.  It is suggested that “Seed” is replaced with ---A seed---. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64-66 and 73-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,994,864. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the issued patent are drawn to a transgenic or genetically modified plant integrated into its genome an exogenous . 
The claims of instant application, drawn to a genetically modified plant  or cell comprising a gene encoding an Lr67 polypeptide which comprises amino acids having at least 90%, 95% or 99% identical to the amino acid sequence of any one or more of SEQ ID NO: 1, 7, 8 or 9; wherein the gene has a genetic modification such that the polypeptide does not contain a glycine at a position corresponding to amino acid residue 144 of SEQ ID NO: 1; and wherein the polypeptide confers to the plant resistance to one or more biotrophic fungal pathogens; and wherein the transgenic plant is a cereal, grape, beet or leguminous; the plant has enhanced resistance to said pathogens as compared to an isogenic line lacking the genetic modification; a method of producing a plant part by growing said plant; a method of producing flour, wholemeal, starch or other product obtained from the seed. 
The claims of the issued patent are drawn to a transgenic plant, which has integrated into its genome a transgene comprising an exogenous polynucleotide encoding an Lr67 polypeptide having SEQ ID NO: 1 or a sequence having at least 95% sequence identity thereto, wherein the polypeptide does not comprise glycine at a position corresponding to amino acid number 144 of SEQ ID NO: 1, and wherein the polypeptide confers to the plant resistance to one or more biotrophic fungal pathogens; and wherein the transgenic plant is a cereal or wheat plant having an enhanced resistance to said pathogens as compared to an isogenic line lacking the exogenous polynucleotide. Flour or wholemeal or product produced from seed of said plant are also . 

Claims 67-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10, 557, 147 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application are drawn to a transgenic cereal plant or seed comprising a gene encoding the Lr67 polypeptide of SEQ ID NO: 1, wherein the polypeptide does not comprise glycine at amino acid position 144.
The claims of instant application, drawn to a genetically modified plant  or cell comprising a gene encoding an Lr67 polypeptide which comprises amino acids having at least 90%, 95% or 99% identical to the amino acid sequence of any one or more of SEQ ID NO: 1, 7, 8 or 9; wherein the gene has a genetic modification such that the polypeptide does not contain a glycine at a position corresponding to amino acid residue 144 of SEQ ID NO: 1; and wherein the polypeptide confers to the plant resistance to one or more biotrophic fungal pathogens; and wherein the transgenic plant is a cereal, grape, beet or leguminous; the plant has enhanced resistance to said pathogens as compared to an isogenic line lacking the genetic modification; a method of producing a plant part by growing said plant; a method of producing flour, wholemeal, starch or other product obtained from the seed. 

The claims of the instant application, drawn to any plant species including cereal,  are broader in scope than the issued claims, drawn to cereal plants. Therefore, instant claims are obvious over the issued patent claims. 

Claims 67-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 16-18 of U.S. Patent No.10,647,992 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application are drawn to a transgenic plant or seed a gene encoding an Lr67 polypeptide which comprises amino acids having at least 90% or 95% identical to the amino acid sequence of any one or more of SEQ ID NO: 1, 7, 8 or 9; wherein the polypeptide does not contain a glycine at a position corresponding to amino acid residue 144 of SEQ ID NO: 1. 
The claims of instant application, drawn to a genetically modified plant  or cell comprising a gene encoding an Lr67 polypeptide which comprises amino acids having at least 90%, 95% or 99% identical to the amino acid sequence of any one or more of 
The claims of the issued patent are drawn to a transgenic plant comprising an exogenous polynucleotide encoding a polypeptide having at least 90% identical resistance to SEQ ID NO: 1, 7, 8 or 9; wherein the polypeptide does not contain a glycine at a position corresponding to amino acid residue 144 of SEQ ID NO: 1. The claims of the instant application substantially overlap the claims of the issued patent, and are obvious over each other.

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herrera-Foessed et al (2011) teach common wheat genotype ‘RL6077’ is believed to carry the slow rust resistance gene Lr67/Yr46 and can be used in combination with other slow rusting genes to develop leaf and stripe rust durable resistance in wheat.
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662